Citation Nr: 0520653	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.  

2.  Entitlement to service connection for Helicobacter Pylori 
(H. Pylori).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971.  

The present matters come to the Board of Veterans' Appeals 
(Board) on appeal of June 2002 and January 2003 rating 
decisions.  

In the June 2002 rating decision, the RO denied the veteran's 
claim for service connection for Hepatitis C.  The veteran 
filed a notice of disagreement (NOD) in August 2002.  In the 
January 2003 rating decision, the RO denied the veteran's 
claim for service connection for H. Pylori.  The veteran 
filed an NOD in April 2003.  In June 2003, the RO issued a 
statement of the case (SOC) encompassing both issues.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2003.  

In April 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ); a 
transcript of that hearing is of record.  Following the 
hearing, the veteran requested, and the undersigned granted, 
60-day abeyance period for the submission of additional 
evidence in support of the claims on appeal.  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.




REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, delay an appellate 
decision on the claims.  


Pertinent to the claim for service connection for H. Pylori, 
the Board notes that the report of the veteran's November 
1971 service separation medical examination reflects the 
veteran's complaints of stomach trouble, with a noted history 
of treatment for stomach trouble in March 1971, at which time 
an upper gastrointestinal (GI) series was normal.  The 
veteran has testified that he has continued to have stomach 
pain and upset since service.  A Mercy Hospital procedure 
note, dated in October 1997, reflects a finding of H. Pylori 
during a colonoscopy and upper endoscopy.  A clinic note from 
Charlotte Memorial Clinic, dated later in October 1997, 
reflects the veteran to have been prescribed Flagyl, Biaxin, 
and Prilosec for purposes of "eradication," of the H. 
Pylori.  

Thus, relative to this claim, the evidence reflects stomach 
complaints in service, and a possible current medical 
diagnosis-collectively, this evidence suggests a prima facie 
case for service connection.  However, the Board finds that 
further medical examination, to obtain more definitive 
evidence as to the existence of the currently claimed 
disability, and, if so, an opinion as to the medical 
relationship, if any, between any such currently and the 
veteran's documented complaints of stomach pain and upset in 
service is need to resolve the claim for service connection 
for H. Pylori.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo 
gastroenterology examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that, failure to report to the scheduled examination, 
without good cause, may result in a denial of his claim for 
service connection for H. Pylori.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility. 

The Board also notes, as is noted above, that, following the 
April 2005 videoconference hearing, the undersigned granted 
the veteran a 60-day abeyance period for the submission of 
additional evidence to support the claims on appeal.  
Unfortunately, that 60-day abeyance period has since expired.  
However, at the time of his request for a 60-day abeyance, 
the veteran also requested copies of his service medical 
records to obtain medical nexus opinions to support his 
claims; apparently, that request was inadvertently 
overlooked.  

Under these circumstances, and to avoid any prejudice to the 
veteran or further delay in connection with this appeal, on 
remand, the RO should furnish to the veteran copies of his 
service medical records, as requested, then afford him the 
opportunity to present medical information and/or evidence-
to specifically include any medical opinion(s) as to the 
nexus between service and one or both of the claimed 
disabilities, as well as any treatment received at Charlotte 
Medical Clinic since October 2002-pertinent to his claims on 
appeal.  The RO's letter should notify him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002).  But see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
obtaining a medical nexus opinion in connection with the 
veteran's claim for service connection for Hepatitis C, if 
appropriate) prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should furnish to the veteran 
copies of his service medical records, as 
requested in April 2005.  

2.  After completion of the above, the RO 
should send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to either or both of 
the veteran's claims on appeal.  The RO 
should specifically request that the 
veteran provide information and 
authorization to enable it to obtain any 
outstanding records of evaluation and/or 
treatment from the Charlotte Medical 
Clinic since October 2002.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession-to 
specifically include any medical nexus 
opinion(s) to support either or both 
claims-and explain the type of evidence 
that is his ultimate responsibility to 
submit.  The RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
gastroenterology examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the  report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary tests, and 
studies should be accomplished (with all 
findings made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should clearly indicate 
whether the veteran currently suffers 
from H. Pylori and/or any other current 
gastrointestinal disability.  With 
respect to each diagnosed disability,  
the examiner should offer  an opinion as 
to whether it is at least as likely as 
not (i.e. there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's period 
of active military service, to include 
stomach complaints noted therein.  

All examination findings, along with the 
complete rationale for any conclusions 
reached, should beset forth in a printed 
(typewritten) report.  

5.  If the veteran furnishes medical 
evidence of a nexus between any current 
Hepatitis C and his military service, the 
RO should arrange for the veteran to 
undergo examination to obtain a medical 
nexus opinion in connection with that 
claim, consistent with the above.  

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice of the date and time 
of the examination(s) sent to him by the 
pertinent VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

9.  If any  benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


